Exhibit 99.02 December 22, 2009 Mr. Sandeep Vij Dear Sandeep, On behalf of and subject to the authorization and approval of the Board of Directors of MIPS Technologies, Inc. (“MIPS”), I am pleased to offer you the position of Chief Executive Officer and President reporting to the Board of Directors, subject to the terms and conditions contained herein.This offer includes a base salary of $375,000.00 annualized, paid bi-weekly. You will also be eligible to participate commencing in fiscal year 2011 in the MIPS Technologies, Inc. Performance-Based Bonus Plan for Executives (the “Bonus Plan”) with a current target of 70% of base salary earned in a fiscal year and an upside to a maximum payout of 140% of base salary earned in a fiscal year, subject to pay out in accordance with the terms of the Bonus Plan, which is subject to Board of Directors’ approval each fiscal year.Additionally, your Employee Benefits Plan will include Medical, Dental, Life/AD&D/LTD and Vision insurance plans, 401(k), Flex Spending Accounts, Employee Stock Purchase Plan, Vacation and Holiday Pay. Upon completion of the current fiscal year 2010 and in addition to your base compensation, you will receive a one time employment bonus of $135,000.00 to be paid in August 2010, provided you are employed by MIPS at the time of payout.This bonus is subject to applicable state and federal tax withholding. Subject to authorization and approval of the Board of Directors of MIPS Technologies, Inc., the terms of the applicable stock option plan and award documents, and compliance with all applicable federal and state securities laws, you will be granted an option to purchase 600,000 shares of MIPS Technologies, Inc. common stock. The grant date and per share exercise price for new hire option grants is set by the Committee designated by the Board of Directors to administer the applicable stock plan. Currently, new hire options are granted on the last Thursday of each month (“Grant Date”) and are priced using the market closing price on that date. Unless otherwise notified, your option will be granted either on the Grant Date immediately following your start date, provided you commenced your employment on or before the Monday preceding that Grant Date, or on the Grant Date in the following month. Specific terms and conditions will be included in Page1of 4 the definitive stock option award documents and will include your right to purchase your shares according to a vesting schedule. The vesting schedule will provide for one-third of the total shares to become vested 12 months from your grant date, with 1/36th of the total shares vesting each month thereafter for the remaining 24 months.
